UNITED STATES DISTRICT COURT
                                                                                                  6/24/21
SOUTHERN DISTRICT OF NEW YORK


  Portal,

                         Plaintiff,
                                                                      20-cv-9617 (AJN)
                 –v–
                                                                           ORDER
  Ryder Truck Rental Inc., et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       A post-discovery status conference is scheduled in this case for July 2, 2021. The

proceeding will be held in-person in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York. If either counsel believe that the

proceeding should be held remotely, counsel should confer with the other side and, no later than

June 28, 2021 submit a letter request to that effect.

       In light of this deadline, it is hereby ORDERED that by June 28, 2021, the parties shall

meet and confer and submit a joint letter to the Court. The joint letter shall:

       1) Include a statement confirming that all fact discovery has been completed (the parties
          should not assume that the Court will grant any extensions);
       2) Include a statement regarding the status of any settlement discussions and whether the
          parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
          Program for settlement discussions;
       3) Include a statement regarding whether any party intends to move for summary
          judgment on or before the deadline specified in the CMP; and
       4) If no party intends to move for summary judgment, propose (a) a deadline for the
          submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
          Individual Practices in Civil Cases, and (b) potential trial dates.
       SO ORDERED.
Dated: June 23, 2021
       New York, New York
                            __________________________________
                                     ALISON J. NATHAN
                                   United States District Judge




                            2
